09/30/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0399


                                     DA 20-0399
                                  _________________

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                          ORDER

WILLARD DEAN McCAULOU,

            Defendant and Appellant.
                                _________________

      Pursuant to the Internal Operating Rules of this Court, this cause was classified for
submission on briefs to a five-justice panel of this Court on August 17, 2022.
      The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable John W. Larson, District Judge.

                                                For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 30 2022